' Noeriyeny

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF TEXAS

 

  
 

 

FORT WORTH DIVISION |
UNITED STATES OF AMERICA § yo BRIBE CR RT
VS. CRIMINAL NO a 15-CRH
JERRY TAYLOR BARRETT (01) :

REPORT OF ACTION AND RECOMMENDATION ON PLEA
BEFORE THE UNITED STATES MAGISTRATE JUDGE

This Report of Action on Plea is submitted to the court pursuant to 28 U.S.C. § 636(b)(3).
This case has been referred by the United States district judge to the undersigned for the taking
of a guilty plea. The parties have consented to appear before a United States magistrate judge for

these purposes.

The defendant appeared with counse! before the undersigned United States magistrate
judge who addressed the defendant personally in open court and informed the defendant of, and
determined that the defendant understood, the admonitions contained in Rule 11 of the Federal

Rules of Criminal Procedure.

The defendant pled guilty to count one of the one-count superseding information
charging defendant with the violation of 18 U.S.C. §§ 9224) and 924(a)(2). The undersigned

magistrate judge finds the following:

1. The defendant, upon advice of counsel, has consented orally and in writing to
enter this guilty plea before a magistrate judge subject to final approval and
sentencing by the presiding district judge;

2. The defendant fully understands the nature of the charges and penalties;

3. The defendant understands all constitutional and statutory rights and wishes to
waive these rights, including the right to a trial by jury and the right to appear
before a United States district judge;

4, The defendant’s plea is made freely and voluntarily;

5. The defendant is competent to enter this plea of guilty;
6. There is a factual basis for this plea; and
7, The ends of justice are served by acceptance of the defendant’s plea of guilty.

Although I have conducted these proceedings, accepted the defendant’s plea of guilty,
and pronounced the defendant guilty in open court, upon the defendant’s consent and the referral
from the United States district judge, that judge has the power to review my actions in this
proceeding and possesses final decision-making authority. Thus, if the defendant has any
objections to the findings or any other action of the undersigned he should make those known to

the United States district judge within fourteen days of today.

I recommend that defendant’s plea of guilty be accepted and that the defendant be

adjudged guilty by the United States district judge and that sentence be imposed accordingly.

SIGNED September 4, 2019.

 

 

UNITEPATATES MAGISTRATE JUDGE
